Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koblish (US 20110224667 A1).
Regarding claim 1, Koblish teaches a high-thermal-sensitivity ablation catheter tip (Fig. 4A; distal tip 404), the tip comprising: an electrically-conductive housing comprising a conductive shell (Fig. 4A; catheter body 402); a thermally-insulative tip insert (Fig. 4A; non-conductive insert 408), wherein the conductive shell surrounds at least a portion of the tip insert (Fig. 4A shows the catheter 402 as surrounding the non-conductive insert 408), and the thermally-insulative tip insert includes a plurality of longitudinally-extending sensor channels and a radially-extending sensor channel (Fig. 4B; thermocouple components 406 are located on the exterior portion of the cross section and one in the inner portion); a plurality of thermal sensors in thermal communication with the conductive shell and configured to provide directional temperature feedback, wherein the plurality of thermal sensors comprise thermal sensors distributed around the tip insert in the plurality of longitudinally-extending sensor channels and the radially-extending sensor channel (Fig. 4B; thermocouple components 406 are adapted to sense 
Regarding claim 8, Koblish teaches the high-thermal-sensitivity ablation catheter tip of claim 1, wherein the conductive shell further comprises an inner surface, and wherein the plurality of thermal sensors are in thermal communication with the inner surface of the conductive shell (Fig. 4B; thermocouple components 408 are attached to the inside of the catheter body 402).  
Regarding claim 9, Koblish teaches the high-thermal-sensitivity ablation catheter tip of claim 1, wherein the plurality of thermal sensors further comprises a distal-most thermal sensor positioned at or near a distal-most end of the conductive shell (Fig. 4B; central thermocouple component 408 is attached at the distal most portion of distal tip 404).  
Regarding claim 10, Koblish teaches an ablation tip for an ablation catheter (Fig. 4A; distal tip 404), the ablation tip comprising: a thermally and electrically conductive housing comprising a conductive shell (Fig. 4A; catheter body 402) that comprises an inner surface; a thermally-insulative tip insert, wherein the conductive shell surrounds at least a portion of the tip insert (Fig. 4A; non-conductive insert 408), and the thermally-insulative tip insert includes a plurality of longitudinally-extending sensor channels and a plurality of longitudinally-extending lead wire channels positioned between the plurality of longitudinally-extending sensor channels; a plurality of thermal sensors are circumferentially distributed around the tip insert in the plurality of longitudinally-extending sensor channels and in thermally-transmissive contact with the inner surface of the conductive shell, wherein the plurality of thermal sensors are configured to receive and report temperature feedback received via the conductive shell (Fig. 4B; thermocouple components 406 
Regarding claim 13, Koblish teaches the ablation tip for an ablation catheter of claim 10, wherein the plurality of thermal sensors mounted on the tip insert are in physical contact with the inner surface of the conductive shell (Fig. 4B; exterior thermocouple components 406 are in contact with non-conductive insert 408).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 5, 6, 7, 11, 12, 14, 15, 16, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koblish (US 20110224667 A1) in view of Sutermeister (US 20150297292 A1).
Regarding claim 2, Koblish teaches the high-thermal-sensitivity ablation catheter tip of claim 1, Koblish further teaches the tip wherein the thermal sensors are circumferentially distributed around the tip insert in the plurality of longitudinally-extending sensor channels.
However Koblish fails to teach the sensor channels being radially offset relative to the thermal sensors that are circumferentially distributed around the tip insert in the radially-extending sensor channel.  
Sutermeister teaches a device for ablation comprising a distal tip having a variety of thermistors within the walls for temperature sensing. Sutermeister further teaches having thermistors where there are longitudinally and radially positioned arrays which are offset. (Para. [0056]) It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Sutermeister into the device of Koblish as Sutermeister teaches the benefit of having offset thermistors in order to fully utilize the surface area. (Para. [0106])
Regarding claim 3, Sutermeister teaches the high-thermal-sensitivity ablation catheter tip of claim 2, Sutermeister further teaches the thermal sensors that are circumferentially distributed around the tip are inserted 
Regarding claim 4, Sutermeister further teaches the high-thermal-sensitivity ablation catheter tip of claim 1, wherein the wired or wireless communication pathway includes a plurality of lead wires extending from each of the thermal sensors and in a proximal direction along at least one of the plurality of longitudinally-extending sensor channels, and wherein the thermal sensors are positioned within the plurality of longitudinally-extending sensor channels and the radially-extending sensor channel to mitigate contact between the thermal sensors and the plurality of lead wires.  (Para. [0105] discusses the benefit of the placement which keeps the thermistor pads separate from the adjacent tails in order to maintain efficient placement)
Regarding claim 5, Sutermeister further teaches the high-thermal-sensitivity ablation catheter tip of claim 1, wherein the thermal sensors are circumferentially distributed around the tip insert in the plurality of longitudinally-extending sensor channels are longitudinally offset relative to the thermal sensors that are circumferentially distributed around the tip insert in the radially-extending sensor channel.  (Para. [0106] teaches the benefit of having offset thermistors in order to fully utilize the surface area.)
Regarding claim 6, Sutermeister further teaches the high-thermal-sensitivity ablation catheter tip of claim 1, the thermally-insulative tip insert further includes a plurality of longitudinally-extending lead wire channels positioned between each of the plurality of longitudinally-extending sensor channels, the wired or wireless communication pathway includes a plurality of lead wires extending from the thermal sensors, and the longitudinally-extending lead wire channels are configured and arranged to receive the plurality of lead wires extending from the plurality of thermal sensors  and to mitigate electromagnetic interference between the thermal sensors and the lead wires by routing the lead wires along the longitudinally-extending lead wire channels, separate from the thermal sensors in the longitudinally-extending sensor channels. (Para. [0105] discusses the 
Regarding claim 7, Sutermeister teaches the high-thermal-sensitivity ablation catheter tip of claim 1, wherein the thermally-insulative tip insert further includes a second radially-extending sensor channel positioned longitudinally distal from the radially-extending sensor channel, and at least a portion of the thermal sensors are circumferentially distributed around the tip insert in the second radially-extending sensor channel.  (Fig. 2F; shows a first set of radially extending sensors in section “C” and a second set in section “D” , this is discussed as being beneficial for the increasing the surface utilized)
Regarding claim 11, Sutermeister further teaches the ablation tip for an ablation catheter of claim 10, wherein the plurality of thermal sensors are circumferentially distributed around the tip insert in the plurality of longitudinally-extending sensor channels in a proximal circumferential ring and a distal circumferential ring, wherein the proximal circumferential ring is longitudinally offset relative to the distal circumferential ring, and the wired or wireless communication pathway further includes a plurality of lead wires extending from each of the thermal sensors, the plurality of lead wires extending from the thermal sensors in the distal circumferential ring are routed along at least one of the plurality of longitudinally-extending lead wire channels.  (Fig. 2F; shows sections “C” and “D” as containing radially offset sets of sensors being set up in a distal/proximal fashion and being placed in a circumferential fashion around the tip)
Regarding claim 12, Sutermeister further teaches the ablation tip for an ablation catheter of claim 11, wherein the plurality of lead wires extending from the thermal sensors in the proximal circumferential ring are routed along at least one of the plurality of longitudinally-extending lead wire channels (Fig. 2F; shows distal lead wires 328b and 328d as being in the same channels as proximal portions 328a and 328c).  
Regarding claim 14,
Regarding claim 15, Koblish teaches an ablation catheter tip having high-thermal-sensitivity, the tip (Fig. 4A; distal tip 404) comprising: a thermally-insulative ablation tip insert comprising a first portion and a second portion (Fig. 4A; distal insert 408 and proximal insert, number 316 on Fig. 3A), wherein the first portion of the tip insert comprises a plurality of longitudinally-extending sensor channels and a radially-extending sensor channel, and the insert is configured and arranged to support a plurality of temperature sensors circumferentially distributed around the tip insert in the plurality of longitudinally-extending sensor channels and the radially-extending sensor channel (Fig. 4B; thermocouple components 406 are located on the exterior portion of the cross section and one in the inner portion), and; a conductive shell comprising a shell distal end portion and a shell proximal end portion, wherein the conductive shell is adapted to fit around the first portion of the insert in thermally-conductive contact with the plurality of temperature sensors (Fig. 4A; catheter body 402 is comprised of a distal portion covering the distal tip 404); and a shank adapted to cover the second portion of the insert (Fid. 4A; catheter body 402 is comprised of a proximal portion covering the proximal insert), whereby the conductive shell and the shank are conductively connected and together effectively encase the ablation tip insert.  
However Koblish fails to teach the temperature sensors forming proximal and distal circumferential rings. Sutermeister teaches the temperature sensors being comprised of proximal and distal circumferential rings (Fig. 2F; thermistor assemblies 300a-d). It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Sutermeister into the device of Koblish as Sutermeister (Para. [0106]) teaches the benefit of having proximal and distal offset thermistors in order to fully utilize the surface area of the device.
Regarding claim 16, Sutermeister teaches the ablation catheter tip of claim 15, wherein the temperature sensors that are circumferentially distributed around the ablation tip insert in the plurality of longitudinally-extending sensor channels are radially offset relative to the thermal sensors that are circumferentially distributed around the tip insert in the radially-extending sensor channel.  (Para. [0106] teaches the benefit of having offset thermistors in order to fully utilize the surface area.)
Regarding claim 17, Sutermeister further teaches the ablation catheter tip of claim 15, the thermally-insulative ablation tip insert further includes a plurality of longitudinally-extending lead wire channels positioned 
Regarding claim 18, Koblish teaches the ablation catheter tip of claim 15, wherein the thermally-insulative ablation tip insert further includes a plurality of longitudinally-extending shell seats, each of the longitudinally-extending shell seats separating adjacent longitudinally-extending sensor channels (Fig. 4A-B; walls 408 extending around 406 form a seat).  
Regarding claim 20, Koblish teaches the ablation catheter tip of claim 15, wherein the ablation catheter tip further comprises at least one isolated temperature-sensing island (Fig. 4B; center sensor 406) in thermally-transmissive contact with the at least one temperature sensor, and wherein each temperature-sensing island is circumscribed by a strip of insulative material (Fig. 4B; circumferentially surrounded by insulating insert 408).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Koblish (US 20110224667 A1)/Sutermeister (US 20150297292 A1) in view of Ingle (US 20110160726 A1).
Regarding claim 19, Koblish/Sutermeister teaches the ablation catheter tip of claim 15. 
However Koblish/Sutermeister fails to teach one of the plurality of longitudinally-extending sensor channels further comprises an arc-shaped channel extension, and wherein the plurality of temperature sensors comprises a distal-most thermal sensor positioned at a distal-most portion of the ablation catheter tip.  
Ingle teaches a catheter for performing an electrophysical procedure on tissue. Ingle further teaches one of the plurality of longitudinally-extending sensor channels further comprises an arc-shaped channel extension, and wherein the plurality of temperature sensors comprises a distal-most thermal sensor positioned at a distal-most portion of the ablation catheter tip.  (Para. Fig. 6; tissue contact portion 136 and temperature sensors 162 and 164
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Ingle into the device of Koblish/Sutermeister as Ingle teaches the channel at the distal portion being shaped in a hemisphere as the functional equivalent to other shapes such as a relatively flat distal end with a rounded edge, such as that shown in Koblish (Para. [0035]). 

Conclusion
US 20140171936 A1- teaches an apparatus consisting of an insertion tube having a distal end configured for insertion into proximity with tissue in a body of a patient.
US 20160276739 A1- teaches a medical device configured for diagnosis or treatment of tissue within a body.
US 7,742,795 B2- teaches a catheter and system using energy tailored to remove target tissue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259.  The examiner can normally be reached on Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/L.R.L./Examiner, Art Unit 3794                                                                                                                                                                                                        





/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794